DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application).  The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 61/494,705. 13/491,755, 14/985,781 and 15/616,894 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
Regarding Claim 1, 
Ln 11-12, the limitation “wherein the first mandrel jaw comprises a first set of prongs having at least two prongs”, and 
Ln 16-17, the limitation “wherein the second mandrel jaw comprises a second set of prongs having at least one prong”, 
are not disclosed.  Accordingly, Claim 1, and its dependent claims 2-11, is being considered with the Effective Filing Date of the INSTANT APPLICATION, namely 14MAR2019,which provides adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for the limitations cited above in Claim 1. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25APR2019 is being considered by the examiner. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  As disclosed in Para [0062], mandrel jaw (2124) comprises mandrel body (2122) and mandrel jaw (2114) comprises mandrel body (2112) .  However, as illustrated in Fig.s 21-25, mandrel jaw (2124) is not illustrated to be pivotably connected to mandrel body (2122), nor is mandrel jaw (2124) illustrated to be pivotably connected to mandrel body (2122), rather the mandrel jaws (2124) & (2114) are shown to comprise the mandrel bodies (2122) & ( 2112) without any pivoting connection. 
Therefore, the limitations in 
Claim 1, Ln 8-9 “a first mandrel jaw comprising a first mandrel body pivotably fastened to the first member at the first distal end”, and 
Claim 1, Ln 8-9 “a second mandrel jaw comprising a second mandrel body pivotably fastened to the second member at the second distal end”; 
further, the limitations in 
Claim 1, Ln 9 “a second rail”, and 
Claim 1, Ln 15 “a first rail”; and 
the limitations in Claim 3, Ln 1-2 “wherein the second mandrel jaw comprises a second set of prongs having at least two prongs”, 
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Response to Arguments
In Response to Arguments, 23FEB2021, Applicant states: “Applicant elects Claims 1-11, which will not place a substantial burden on the Examiner. Additionally, Applicant elects Species I: Figures 1-10 and 12-13.  Thus, Applicant has traversed the Examiners restriction requirement”.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  However, Examiner notes that Claims 1-11 appear to be drawn to Species III: Figures 21-25 (pliers having opposing jaws, each fitted with one or more mandrels of substantially different configurations, and the pliers having a clamping force adjustment device).  Therefore, Examiner notes that Claims 1-11 will be examined as described in the Specification regarding Figures 21-25. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 7 recites the limitation “all three prongs” in Ln 3.  There is insufficient antecedent basis for this limitation in the claim. 

    PNG
    media_image1.png
    990
    849
    media_image1.png
    Greyscale

FIG EX–1 (Polyak, Fig.s 5-7)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 & 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Polyak (US 4,632,435), hereinafter Polyak, in view of Forca Jewelry Mandrel Pliers (https://www.amazon.com/Forca-RTGS-323-Jewelers-Parallel-Adjustable/dp/B008CUNIVS; site accessed 21APR2021), hereinafter Forca. 
Regarding Claim 1, Polyak discloses a first member (as illustrated in at least FIG EX–1) forming a first handle (47) (as illustrated in at least Fig 5; Col 7, Ln 56), wherein the first member has a first proximate end and a first distal end (as illustrated in at least FIG EX–1); 
a second member (as illustrated in at least FIG EX–1) forming a second handle (47) (as illustrated in at least Fig 5; Col 7, Ln 56), wherein the second member has a second proximate end and a second distal end (as illustrated in at least FIG EX–1), and wherein the first member and the second member are pivotably joined at a central connection point (Col 7, Ln 29; as illustrated in at least FIG EX–1); 
a first mandrel jaw (as illustrated in at least FIG EX–1) comprising a first mandrel body (50) (as illustrated in at least FIG EX–1) pivotably fastened to the first member at the first distal end (Col 8, Ln 20-23; as illustrated in at least FIG EX–1), wherein the first mandrel body (50) is slidably engaged (Col 8, Ln 30-33) to a second rail (61) (Col 8, Ln 27; as illustrated in at least FIG EX–1) housed between opposing sidewalls (Examiner notes the slots have side walls and the rails [61] are housed between those sidewalls, as illustrated in at least Fig 7) of the second member at a position between the second proximate end and the second distal end (as illustrated in at least FIG EX–1), and wherein the first mandrel jaw comprises a first set of prongs (63) having at least two prongs (as illustrated in at least FIG EX–1); 
a second mandrel jaw (as illustrated in at least FIG EX–1) comprising a second mandrel body (50) (as illustrated in at least FIG EX–1) pivotably fastened to the second member at the second distal end (Col 8, Ln 20-23; as illustrated in at least FIG EX–1), and wherein the second mandrel body (50) is slidably engaged (Col 8, Ln 30-33) to a first rail 61) (Col 8, Ln 27; as illustrated in at least FIG EX–1) housed between opposing sidewalls (Examiner notes the slots have side walls and the rails [61] are housed between those sidewalls, as illustrated in at least Fig 7) of the first member at a position between the first proximate end and the first distal end (as illustrated in at least FIG EX–1), and wherein the second mandrel jaw comprises a second set of prongs (63) having at least one prong (as illustrated in at least FIG EX–1); and
wherein the first mandrel jaw and the second mandrel jaw are maintained parallel to each other upon the application of a squeezing force to the first handle and the second handle (Col 9, Ln 42-43; as illustrated in at least Fig 5 and represented by the solid and chain–type lines). 
Polyak is not explicit to a detent device engaged with the first mandrel jaw and the second mandrel jaw that controls the width of a gap between the first mandrel jaw and the second mandrel jaw when the mandrel pliers are in an open configuration. 

    PNG
    media_image2.png
    600
    719
    media_image2.png
    Greyscale

FIG EX–2
Forca teaches jewelry mandrel pliers having a detent (a screw) engaged with the first mandrel jaw and the second mandrel jaw (as illustrated in at least FIG EX–2) that controls the width of a gap between the first mandrel jaw and the second mandrel jaw when the mandrel pliers are in an open configuration. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pliers as disclosed by Polyak, to include the addition of aa detent device, as taught by Forca, in order to control the width of a gap between the first mandrel jaw and the second mandrel jaw when the mandrel pliers are in an open configuration, to improve the quality of the product produced with the pliers. 
Regarding Claim 2, the combination of Polyak and Forca teaches all elements of the claimed invention, as stated above.  Polyak further discloses the pair of mandrel pliers of Claim 1, wherein the first set of prongs consists of two prongs (63) (Col 8, Ln 36-37; as illustrated in at least Fig 7). 
Regarding Claim 3, the combination of Polyak and Forca teaches all elements of the claimed invention, as stated above.  Polyak further discloses the pair of mandrel pliers of Claim 1, wherein the second mandrel jaw comprises a second set of prongs having at least two prongs (63) (Col 8, Ln 36-37; as illustrated in at least Fig 7). 
Regarding Claim 5, the combination of Polyak and Forca teaches all elements of the claimed invention, as stated above.  Polyak further discloses the pair of mandrel pliers of Claim 2, wherein each prong of the first set of prongs comprise substantially the same cross sectional area (as illustrated in at least Fig 7). 
Regarding Claim 6, the combination of Polyak and Forca teaches all elements of the claimed invention, as stated above.  Polyak further discloses the pair of mandrel pliers of Claim 2, wherein each of the first set of prongs has a first uniform cross-sectional area throughout a first operable length and each of the second set of prongs has a second uniform cross-sectional area throughout a second operable length (as illustrated in at least FIG EX–1) (Examiner notes each jaw [48] is substantially similar, as disclosed in Col 7, Ln 57, and as illustrated in at least FIG EX–1). 
Claims 4 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Polyak, in view of Forca and further in view of Kerr (US 3,813,750), hereinafter Kerr. 
Regarding Claim 4, the combination of Polyak and Forca teaches all elements of the claimed invention, as stated above.  Polyak is silent to each prong of the first set of prongs comprise a circular cross section. 
Kerr teaches a pair of mandrel pliers, wherein each prong of the first set of prongs comprise a circular cross section (62) & (62’) (Col 2, Ln 50-52; as illustrated in at least Fig 6). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pliers as taught by combined Polyak and Forca, to include the circular cross section prongs, as taught by Kerr, to provide improved functionality of the pliers jaws. 
Regarding Claim 8, the combination of Polyak and Forca teaches all elements of the claimed invention, as stated above.  Polyak is silent to a detent device is an adjustment screw. 
Forca appears to illustrate a screw connected to the second jaw (as illustrated in at least FIG EX–2).  Forca further appears to teach a detent device is an adjustment screw, although this feature is not explicitly stated.  However, Kerr teaches an adjustment screw (80) (Col 3, Ln 9-11; as illustrated in at least Fig 2) as a detent device with a similar configuration to Forca and further teaches a detent device is an adjustment screw in order to control the gap between the jaws (Col 3, Ln 7-8).  Therefore, it would have been obvious to a skilled Artisan that the screw of Forca would control the gap between the jaws, as further taught by Kerr, in order to provide a control for the gap between the jaws. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pliers as disclosed by Polyak, with the detent as taught by Forca, using the details of the adjustment screw as taught by Kerr, to improve the quality of the product produced with the pliers. 
Regarding Claim 9, the combination of Polyak and Forca teaches all elements of the claimed invention, as stated above.  Polyak is silent to the adjustment screw extends through a first aperture on the first mandrel jaw and a second aperture on the second mandrel jaw.
Kerr teaches the adjustment screw extends through a first aperture on the first mandrel jaw and a second aperture on the second mandrel jaw (Col 3, Ln 9-11). 
Regarding Claim 10, the combination of Polyak and Forca teaches all elements of the claimed invention, as stated above.  Polyak is silent to a distal end of the adjustment screw threaded to engage the second mandrel jaw; and a proximal end of the adjustment screw slidably positioned through the first mandrel jaw. 
Kerr teaches a distal end of the adjustment screw threaded to engage the second mandrel jaw; and a proximal end of the adjustment screw slidably positioned through the first mandrel jaw (Col 3, Ln 9-11; as illustrated in at least Fig 2). 
Regarding Claim 11, the combination of Polyak and Forca teaches all elements of the claimed invention, as stated above.  Polyak further discloses the width of the gap between the first mandrel jaw and the second mandrel jaw is reduced with the application of a squeezing force to the first handle and the second handle (Col 3, Ln 21-27 describes the operation of the pliers). 
Polyak is silent to a second aperture is threaded to engage with the distal end of the adjustment screw, and wherein the first aperture is smooth to allow sliding of the adjustment screw upon application of the squeezing force to the first handle and the second handle. 
Kerr teaches the second aperture is threaded to engage with the distal end of the adjustment screw (Col 3, Ln 9-11; as illustrated in at least Fig 2), and wherein the first aperture is smooth (as illustrated in at least Fig 3) .  Examiner notes Kerr is not explicit sliding of the adjustment screw upon application of the squeezing force to the first handle and the second handle, however a skilled Artisan would recognize that a smooth cylindrical element, such as (80) in the aperture (76) would allow for sliding movement. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pliers as disclosed by Polyak, with the detent as taught by Forca, using the details of the adjustment screw as taught by Kerr, to improve the quality of the product produced with the pliers. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Polyak, in view of Forca and Wochner (US 2,489,842), hereinafter Wochner. 
Regarding Claim 7, the combination of Polyak and Forca teaches all elements of the claimed invention, as stated above.  Polyak is not explicit to the pair of mandrel pliers are capable of forming a heart shape by wrapping a wire around all three prongs, however a skilled Artisan would recognize that a wire could be wrapped around three prongs to form a heart shape. 
Polyak is silent to a second set of prongs comprises a prong with a triangular cross section.  Wochner teaches pair of mandrel pliers wherein the second set of prongs comprises a prong with a triangular cross section (21) (as illustrated in at least Fig 3). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pliers as taught by combined Polyak and Forca, with the triangular shaped prong, as taught by Wochner, to improve the functionality of the mandrel pliers. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Desalvo (2016 010502), hereinafter Desalvo.  Desalvo teaches a pair of mandrel pliers having parallel acting jaws. 
ToolUSA Wire Bending Table Mount Jig (https://www.amazon.com/bending-Table-Mount-Forming-bender/dp/B00FN5SE00/, site accessed 21APR2021), hereinafter ToolUSA.  ToolUSA teaches a three pronged wire bending jig. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred C Hammers whose telephone number is (571)272-9870.  The examiner can normally be reached on M-F, 0080-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FRED C HAMMERS/
Examiner
Art Unit 3725



/SHELLEY M SELF/           Supervisory Patent Examiner, Art Unit 3725